Citation Nr: 0504563	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-11 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1965 to February 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision of the RO.  

The veteran testified at a personal hearing at the RO in 
November 1999.  

A review of the record shows that a service organization 
informed the veteran and VA that it had revoked its 
representation pursuant to 38 C.F.R. § 20.608(a) on November 
15, 2002 prior to the certification of the appeal to the 
Board by the RO.  

The Board remanded the case for additional development of the 
record in March 2003.  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty in the Navy.  

2.  No event including those reported by the veteran to be 
stressors that happened during service are able to be 
independently verified by the evidence of record.  

3.  A diagnosis to PTSD due to actual exposure to a traumatic 
event or any stressor during the veteran's period of active 
service is not sustainable.  





CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by his active service. 38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  

Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the claim of service connection for PTSD, the 
Board notes that the RO issued letters dated in June 2002 and 
April 2003 that informed the veteran of the medical and other 
evidence needed to substantiate his claim and of what medical 
or other evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

Also, in the September 2004 Supplemental Statement of the 
Case (SSOC), the veteran was provided the regulations 
pertaining to VA's duty to assist in the development of 
claims under 38 C.F.R. § 3.159, as well as the regulations 
regarding PTSD claims under 38 C.F.R. § 3.304(f).

The Board previously remanded the veteran's case in March 
2003 for further development of his claimed stressors.  

In response to the Board's March 2003 remand, the RO issued a 
letter dated in April 2003 requesting the veteran to provide 
further information regarding his PTSD in order to verify the 
veteran's claimed stressors.  

However, no response was received from the veteran.  In this 
regard, the Board notes that the duty to assist is not a one-
way street, and the veteran must cooperate in developing his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The RO followed up this request with a June 2003 letter of 
inquiry to the United States Armed Services Center for Unit 
Records Research (CURR).  In May 2004, the RO received CURR's 
electronic reply regarding the veteran's claimed stressors.  

As such, VA has thereby met its obligations to notify the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what evidence he is responsible 
for obtaining. Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded a VA examination that was 
completed in March 1999.  The claims file contains the 
veteran's service medical and personnel records, and the 
Board finds that there are no outstanding records requiring 
further development of the claim.  

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Service connection for PTSD

The issue before the Board involves a claim of service 
connection for PTSD.  

The applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

The regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation as in effect from March 1997 dealing 
with the requirement of a diagnosis of PTSD.  See generally 
67 Fed. Reg. 10330 (Mar. 7, 2002).  

The Board acknowledges that a careful review of the claims 
file shows that it includes diagnoses of PTSD.  However, the 
claim has been denied by the RO because there is no evidence 
to verify the veteran's claimed in-service stressors.  

On clinical psychiatric evaluation at enlistment in and 
separation from the military, the veteran was found to be 
"normal."  In a February 1967 neuropsychiatric screening 
report, the veteran was had served about 11 months of active 
duty and his second court martial sentence.  The examiner 
noted that "other than showing signs of immaturity and poor 
judgment, and tendency toward impulsivity, there are no 
indications of mental illness" and the veteran was found fit 
for confinement.  It was noted that veteran attributed his 
"current predicament to girlfriend problems."  It was 
recommended that the veteran be restored to duty and routine 
assignment.  No disqualifying physical defects were found.  

The service records show that the veteran performed three 
years, eight months and ten days of honorable active service 
during the period of July 15, 1965 Through February 27, 1970 
in the Navy.  

A careful review of the service personnel records also show 
that he was unavailable for duty during the periods from 
April 25-28, 1966; from June 23 to July 10, 1966; and from 
September 16 to November 28, 1966.  He also had periods of 
confinement from July 25 to September 13 1966; November 30, 
1966 to January 10, 1967; and from January 11, 1967 to June 
1, 1967.  

The veteran joined the USS Eversole (DD 789) on November 16, 
1965.  He was found to be qualified and authorized to wear 
the Vietnam Service Medal for the periods from November 16-
25, 1965 and January 17 to February 4, 1966 while "in direct 
support of military operations in Vietnam and its contiguous 
waters."  The veteran is shown to have joined the crew of 
the USS Topeka (CLG-8) on September 16, 1967.  

Further review of the record shows that the veteran filed his 
claim in September 1998, after he had received treatment from 
at a Vet Center.  A report dated in September 1998 from the 
Vet Center shows that the veteran reported having had two 
tours in the Republic of Vietnam between 1966 and 1968 while 
in the Navy, the first while serving on a destroyer, the USS 
Eversole, and the second, while serving on a cruiser, the USS 
Topeka.  

In response to the RO's inquiry for more information on the 
veteran's stressful events during his active service, the 
veteran completed a stressor questionnaire that was received 
by VA in November 1998.  The veteran reported that his ship, 
the USS Eversole, fired on the enemy and received reports on 
how many people had been killed.  The veteran reported 
experiencing "regular intense fear" as a result of his 
experiences when his ship shelled the enemy.  

The veteran testified at a hearing in November 1999 that, 
while serving aboard the USS Eversole, he went on 11-month 
tours around Vietnam where he experienced panic attacks and 
nightmares after shore bombardments.  He stated that his job 
as bosun mate required him to clean, paint and steer the 
ship, as well as work in the gun turrets and down below for 
damage control.  

The veteran reported that his ship fired from about 180 yards 
off shore, but that he "[did not] remember if [he] did a lot 
shooting on that one or not, but I think we were further out 
on the smaller ship, with the destroyer.  He added that "we 
were a little further out and...[he did not] think we did a lot 
of shooting on that one.  But it was the Topeka that we did 
most of the shooting on."  

He testified that he was not actually present during the 
firing missions but testified that he could hear the ship's 
guns firing and heard the reports from forward observers of 
calling in shells.  

The veteran also reported the traumatic loss of a shipmate he 
found a dead while on night watch.  He identified the dead 
seaman as: "Gary Seaman" and noted that the veteran found him 
in December 1967 on board the USS TOPEKA with a fatal gunshot 
injury to the head.  The veteran indicated that there was a 
subsequent formal investigation.  

The Board notes that the veteran has been diagnosed with PTSD 
based on VA medical records dated from September 1998 to 
December 2000.  In a letter from the veteran's Vet Center 
counseling therapist, he demonstrated PTSD symptoms that 
included depression, tearfulness, inability to function 
socially and occupationally, intrusive thoughts, and sense of 
helplessness.  VA mental hygiene records also reflect the 
veteran's diagnosis and treatment for chronic anxiety and 
depression, in addition to PTSD.  

The veteran was noted to be a noncombat veteran who served 
two tours in Vietnam as ship gunner.  His claimed stressors 
included shelling civilians in Vietnam and the apparent 
suicide of his shipmate in-service.  The veteran stated that 
he would serve as a gunner for a 30-day period followed by a 
15 days off.  

In a March 1999 VA examination report, the veteran noted that 
within the first five years after his return from Vietnam, he 
"did fairly well and had minimal symptoms of PTSD."  He 
stated that his symptoms got progressively worse over the 
years to the extent that he became unable to be around other 
people.  

On mental status examination, the veteran appeared older than 
his stated age with poor hygiene.  He was reported to be 
anxious and tremulous, and displayed mild psychomotor 
agitation.  

The veteran was oriented to time, person, and place and he 
denied psychotic symptoms.  His affected was anxious and mood 
was restricted.  His speech was logical and goal directed.  
The examiner diagnosed moderate PTSD and assigned a GAF score 
of 45.  

The examiner's opinion was based solely on review of the 
veteran's medical records and not a review of the veteran's 
claims file as it was not made available to the examiner for 
this report.  

After extensive development of the veteran's PTSD claim, the 
Board finds that service connection for PTSD is not 
warranted.  

This finding is based on a May 2004 CURR response to the RO's 
stressor verification inquiry of June 2003.  Based on CURR's 
records search, the veteran's account of his service aboard 
the USS Eversole was unconfirmed by command histories and 
deck logs.  

The USS Eversole was noted to have been deployed to the 
coastal waters of Vietnam and provided plane guard and anti-
submarine warfare support.  No reports of enemy casualties 
were identified and deployment in the combat zone would 
typically last 30 days after which the ship would make a port 
call at a distant naval facility.  These reports are 
consistent with the veteran's hearing testimony that that 
ship did not do a lot of firing.  

Based on a review of the veteran's statement and hearing 
testimony in light of the evidence of record, the Board finds 
that his assertions of close inshore shelling for off the 
shores of the Republic of Vietnam while serving aboard the 
USS Eversole are not credible.  

As such, the Board is not able to independently verify his 
claimed stressor.  Significantly, the veteran's statements 
notwithstanding, the veteran is not shown to have had service 
in or around the Republic of Vietnam when he subsequently 
served aboard the USS Topeka.  

Further, the veteran's account of the shooting death of his 
shipmate, "Gary Seaman" was unconfirmed by CURR.  During 
the period of August 1967 to January 1968, the USS Topeka was 
deployed to the Mediterranean Sea.  During December 1967, the 
ship conducted gunnery exercises in the Ionian and Tyrrhenian 
Seas and made port calls in Malta and Italy.  

Significantly, no death of a crewperson was reported during 
this period.  In this regard, there is simply insufficient 
evidence to verify the veteran's claimed stressor regarding 
the death of his shipmate.  

The Board acknowledges that additional verifying evidence may 
be obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

As noted previously, the veteran was properly advised as to 
what evidence was necessary to establish a claim.  
Nevertheless, the record does not include any such additional 
verifying evidence such as statements from fellow service 
members.  

The veteran has submitted no information that is not 
duplicative of information that the RO has previously 
considered in requesting verification of the claimed 
stressors.  Therefore, it would appear that no useful purpose 
would be served by further delaying appellate review for any 
additional records searches.  

After reviewing the claims file, the Board must conclude that 
the record does not provide evidence corroborating the 
veteran's claimed stressor.  A stressor must consist of an 
event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993). While there are diagnoses of PTSD in the present 
case, applicable law provides that a diagnosis of PTSD must 
be based on a verified stressor.  

In this case, there has been no such verification.  A 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  In sum, as the evidence 
does not show that the claimed stressor is verified, there is 
no basis for finding that service connection for PTSD is 
warranted.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision. 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


